The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AI A.

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 2, 2021 has been entered. 
Acknowledgement is made of Applicant's remarks and amendments in the response filed October 2, 2009.  Acknowledgement is made of Applicant's amendment to Claim 1 further limiting the claimed veterinary formulation to be comprise an emollient and to be in the form of a gel or a paste.  Acknowledgement is made of the cancellation of Claims 8 and 10 and the addition of new Claims 23 and 24.  Acknowledgement is made of the Declaration under Rule 1.132 filed by Sue Duran on April 2, 2021.

Priority
This application, 15/977,211, filed 05/11/2018 claims priority from provisional application 62/504,721, filed 05/11/2017.

Withdrawn Rejections and Objections


Claim objections
The objection to Claim 1 over the language “wherein the veterinary formulation further comprises an emollient selected from the group consisting of a cream, an ointment, a lotion, a gel, and a paste” is rendered moot and is withdrawn in response to Applicant’s amendment.

Claim rejections – 35 USC § 112
The rejection of Claim 10 as being indefinite under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for insufficient antecedent basis, is rendered moot and is withdrawn in response to Applicant’s amendment cancelling Claim 10.

Claim rejections – 35 USC § 103
The rejection of Claims 1 – 2, 6 and 21 under 35 U.S.C. 103(a) as being unpatentable over Röchling et al. in EP0496316 in view of Almeida et al. in J Pharm Pharmaceut Sci. 15(4):592 – 605 (2012), and the rejection of Claims 10 and 22 under 35 U.S.C. 103(a) as being unpatentable over Röchling et al. in EP0496316 in view of Almeida et al. in J Pharm Pharmaceut Sci. 15(4):592 – 605 (2012) and further in view of Rosentel et al. in US 2011/0245191; are each rendered moot and are withdrawn in response to the data disclosed in the Rule 1.132 Declaration demonstrating that the claimed invention falls outside the scope of the pour-on formulation and thus it would 

Rejoinder
It is noted that upon the allowance of a generic claim, applicant is entitled to claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  Accordingly, product Claims 3 – 5, previously withdrawn in reply to the response to the election/restriction requirement filed October 22, 2019, are rejoined with the allowed product Claims 1, 2, 6, 21 and 22.   
Claims 1 – 6 are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(b), Claims 11 – 21 and 23 and 24, directed to a process of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, March 31, 2020 (i.e. the invention of Group II), is hereby rejoined and fully examined for patentability under 37 CFR 1.104.  
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups I and II as set forth in the Office action mailed on August 22, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The claimed subject matter drawn to a veterinary formulation comprising i) a therapeutically effective amount of an antiprotozoal compound, ii) a polymer lecithin organogel, and iii) an emollient, wherein the veterinary formulation further comprises an emollient is a gel or a paste; and a method for treating trichomoniasis in said method comprising the step of administering the veterinary formulation of claim 1 to the bovine, is allowed as being neither anticipated by nor obvious over the closest prior art.
The closest prior art is described as follows:
As discussed in the section withdrawing the applied prior art rejections under 35 U.S.C. 103(a), Röchling is representative of the closest prior art.  However one would not have been motivated to modify the pour-on oxfendazole formulations of Röchling with a polymer lecithin organogel (PLO) because, as disclosed in the Duran Declaration, oxfendazole formulations comprising a polymer lecithin organogel in the form of a gel or a paste, are highly viscous and thus, in contrast to Röchling, are not pourable and thus would fail to be effective on the entire animal body, as disclosed by Röchling.  Accordingly, one of skill in the art would be unable to practice the method of Röchling with a gel or paste composition comprising a polymer lecithin organogel.  
T. foetus organisms.  The specification discloses, in Example 5, the preparation of an oxfendazole/PLO gel and topical application to the penis and prepuce of bulls.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 – 6 and 11 – 24 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DENNIS HEYER/Primary Examiner, Art Unit 1628